Name: Commission Regulation (EEC) No 645/86 of 28 February 1986 fixing the initial quotas for 1986 which may be applied to trade in certain products in the wine sector between Spain and Portugal
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  distributive trades;  Europe
 Date Published: nan

 No L 60 / 44 Official Journal of the European Communities 1 . 3 . 86 COMMISSION REGULATION (EEC) No 645 / 86 of 28 February 1986 fixing the initial quotas for 1986 which may be applied to trade in certain products in the wine sector between Spain and Portugal Whereas , in the light of the statistics at present available , the initial quota should be based on the first of the two criteria described above ; Whereas the quota for the period from 1 March to 31 December 1986 must be equal to the initial quota less one-sixth ; THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 3792 / 85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal ( J ), and in particular Article 13 ( 2 ) thereof, Whereas , pursuant to Article 9 of Regulation (EEC ) No 3792 / 85 , Spain and Portugal may , until the end of the first stage , apply quantitative restrictions in the form of annual quotas in respect of certain products in the wine sector ; whereas the initial quota for 1986 must be fixed at either 0,1 % of average annual production in the importing Member State during the three years prior to accession for which statistics are available , or the average level of imports from the exporting new Member States during the three years prior to accession for which statistics are available , where this volume is greater ; Whereas for Portugal , pursuant to Article 4 of Regulation (EEC ) No 3792 / 85 , the quota fixed by this Regulation is in addition to the quota applicable under Article 269 of the Act of Accession in respect of imports from the Community as constituted at 31 December 1985 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , HAS ADOPTED THIS REGULATION : Article 1 The initial quotas , in volume , for the period from 1 March to 31 December 1986 shall be as follows : ( a ) Imports into Spain : (hectolitres) CCT heading No Description Initial quotafor 1986 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : ex B. Wine other than that referred to in A in bottles with 'mushroom' stoppers held in place by ties or fastenings ; wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar , measured at a temperature of 20 °C :  Wine put up other than in bottles with 'mushroom' stoppers held in place by ties or fastenings , with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar , measured at a temperature of 20 °C : C. Other : I. Of an actual alcoholic strength by volume not exceeding 13 % vol II . Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol - 29 000 ( ! ) OJ No L 367 , 31 . 12 . 1985 , p. 7 . 1 . 3 . 86 Official Journal of the European Communities No L 60 / 45 (b ) Imports into Portugal : (hectolitres) CCT heading No Description Initial quotafor 1986 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : ex B. Wine other than that referred to in A in bottles with 'mushroom' stoppers held in place by ties or fastenings ; wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar , measured at a temperature of 20 °C :  Wine put up other than in bottles with 'mushroom' stoppers held in place by ties or fastenings , with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar , measured at a temperature of 20 °C : C. Other : I. Of an actual alcoholic strength by volume not exceeding 13 % vol II . Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol &gt; 7 100 Article 2 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President